DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “further comprising the steps of: removing the target electrode from the compressed gas electrolyte; and assembling an electrochemical energy storage device using the target electrode as an anode or a cathode”.  However, this limitation renders the claim indefinite because it is unclear when the removing step and the assembling step occur relative to the steps recited in claim 1 and it is unclear how the assembling step, which describes a step of making an energy storage device, pertains to a method for electrodepositing a deposit material on an electrode as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 2003/0019756 A1).
Regarding claim 1, Yoshida discloses a method for electrodepositing a deposit material on an electrode (Title, Abstract, Fig. 1-21), the method comprising:
preparing an electrodepositing bath comprised of a compressed gas electrolyte made up of a mixture of a compressed gas solvent and one or more types of salts (reaction vessel containing matter in a supercritical or subcritical state and an electrolytic solution, Abstract; salt [0104]);
immersing a target electrode in the compressed gas electrolyte (electrodes installed in reaction vessel [0087]); 
immersing a donor electrode comprised of the deposit material in the compressed gas electrolyte (electrodes installed in reaction vessel [0087]); and 
transferring the deposit material from the donor electrode to the target electrode through the compressed gas electrolyte by applying a voltage across the target and donor electrodes (external electric field is applied, electroplating [0087]).
Regarding claim 2, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the target electrode is comprised of a difficult-to-electroplate material that is selected from the group of: Ti, Zr, Nb, Mo, Hf, Ta, W, Re, Os, Al, Mg, Ca, Si, Ge and the alloys thereof (W, Re, Os, etc. [0106]).
Regarding claim 3, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the compressed gas electrolyte, the target electrode and donor electrode are pressurized (pressurized [0056]).
Regarding claim 4, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the compressed gas solvent is selected from the group consisting of :fluoromethane, difluoromethane, trifluoromethane, fluoroethane, difluoroethane, trifluoroethane, tetrafluoroethane, pentafluoroethane, fluoroethylene, difluoroethylene, trifluoroethylene, tetrafluoroethylene, chloromethane, chloroethane, chloroethene, saturated halogentated hydrocarbons, unsaturated halogentated hydrocarbons, hydrofluoroolefins, hydrofluorochlorocarbons, chlorofluorocarbons, and isomers thereof (methane trifluoride (fluoroform) [0102]).
Regarding claim 5, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the compressed gas solvent is selected from the group consisting of: ammonia, nitrous oxide, molecular oxygen, molecular nitrogen, carbon dioxide, carbon monoxide, and hydrogen fluoride (carbon dioxide [0102]).
Regarding claim 7, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the step of forming an solid electrolyte interface layer on the target electrode (electroplating [0087] to form a layer on the surface of the target electrode).
Regarding claim 9, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses enclosing the electrodepositing bath under a pressurized condition to maintain the compressed gas electrolyte at a pressure higher than 100 kPa at a room temperature of 293.15 K (Fig. 18 shows range of application of present invention which includes the claimed temperature and pressure). 

Regarding claim 10, Yoshida discloses a method for electrodepositing a difficult-to-deposit material (Title, Abstract, Fig. 1-21) comprising: 
preparing an electrodepositing bath comprised of a compressed gas electrolyte made up of a mixture of a compressed gas solvent and one or more types of salts (reaction vessel containing matter in a supercritical or subcritical state and an electrolytic solution, Abstract; salt [0104]); 
immersing an anode comprised of a difficult-to-electroplate material in the compressed gas electrolyte (electrodes installed in reaction vessel [0087]); 
immersing a cathode in the compressed gas electrolyte (electrodes installed in reaction vessel [0087]); and 
transferring the difficult-to-deposit material from the anode to the cathode through the compressed gas electrolyte by applying a voltage across the anode and the cathode (external electric field is applied, electroplating [0087]).
Regarding claim 11, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the compressed gas electrolyte, the anode and the cathode are pressurized (pressurized [0056]).
Regarding claim 12, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the difficult-to-electroplate material is selected from the group of: Ti, Zr, Nb, Mo, Hf, Ta, W, Re, Os, Al, Mg, Ca, Si, Ge and the alloys thereof (W, Re, Os, etc. [0106]).
Regarding claim 13, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the compressed gas solvent is selected from the group consisting of :fluoromethane, difluoromethane, trifluoromethane, fluoroethane, difluoroethane, trifluoroethane, tetrafluoroethane, pentafluoroethane, fluoroethylene, difluoroethylene, trifluoroethylene, tetrafluoroethylene, chloromethane, chloroethane, chloroethene, saturated halogentated hydrocarbons, unsaturated halogentated hydrocarbons, hydrofluoroolefins, hydrofluorochlorocarbons, chlorofluorocarbons, and isomers thereof (methane trifluoride (fluoroform) [0102]).
Regarding claim 14, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses the compressed gas solvent is selected from the group consisting of: ammonia, nitrous oxide, molecular oxygen, molecular nitrogen, carbon dioxide, carbon monoxide, and hydrogen fluoride (carbon dioxide [0102]).
Regarding claim 16, Yoshida discloses all of the claim limitations as set forth above.  Yoshida further discloses enclosing the electrodepositing bath under a pressurized condition to maintain the compressed gas electrolyte at a pressure higher than 100 kPa at a room temperature of 293.15 K (Fig. 18 shows range of application of present invention which includes the claimed temperature and pressure). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2003/0019756 A1), as applied to claims 1-5, 7, 9-14, 16 above, in view of Hagiwara et al. (US 2009/0212743 A1).
Regarding claim 6, Yoshida discloses all of the claim limitations as set forth above.  However, Yoshida does not disclose the one or more salts is selected from the group consisting of :TBAPF6, LiTFSI, TEABF4, LiPF6, TBABF4, BMITFSI, TiCl4.
Hagiwara discloses a molten salt composition to be used as a plating liquid in which a target metal that is less reducible than an alkali metal, such as rare-earth metals, high melting point metals of Groups 5 and 6, has been dissolved as a metal salt ([0099], [0102]-[0103]), which liquefies at room temperature ([0002]), including LiTFSI ([0075]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Regarding claim 15, Yoshida discloses all of the claim limitations as set forth above.  However, Yoshida does not disclose the one or more salts is selected from the group consisting of :TBAPF6, LiTFSI, TEABF4, LiPF6, TBABF4, BMITFSI, TiCl4.
Hagiwara discloses a molten salt composition to be used as a plating liquid in which a target metal that is less reducible than an alkali metal, such as rare-earth metals, high melting point metals of Groups 5 and 6, has been dissolved as a metal salt ([0099], [0102]-[0103]), which liquefies at room temperature ([0002]), including LiTFSI ([0075]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/9/2022